Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/19/2022 is acknowledged.
Claim objections in the Office action of 10/21/2021 are withdrawn.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
With regard to applicant’s argument that prior art D1 does not discloses “a through or annular gap” of claim 1, D1 discloses a body 1 with a through hole and shaft 2 within the through hole of body 1. The space between the body 1 and the shaft 2 defines the annular gap. Applicant's argument is not persuasive. 
Amended claim limitations are rejected as given below. 

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/06/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   


Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 01/19/2022 shows information on the top right and left hand sides. The abstract may not include other parts of the application or other material. Appropriate correction is required. See MPEP 608.01 (b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (CN 205806515) in view D2 (JP 52 051114). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a butterfly valve configured to open and close a channel (channel of 13; Figure 1), the butterfly valve comprising: 
a shaft member (2; p4, paragraph 4 of translation); 
a tabular valve body (impeller 3 is considered as valve body) that is provided on the shaft member (2) and is configured to open and close the channel with rotation of the shaft member (when shaft 2 is stationary, there is no flow of material through the 
a case attachable to and detachable (lacks disclosure) within an annular gap formed between a through-hole formed in an attachment member and the shaft member (12 is attached to impeller 3; Figure 1; p4, paragraph 4 of translation; body 1 defines the attachment member, which has a through hole to receive the shaft 2; there is an annular gap between the attachment member 1 and the shaft 2); 
a pair of bearings (9) that is provided in the case (lacks disclosure) and rotatably supports the shaft member (2); and 
a magnetic fluid seal (4, 6; p4, paragraph 4 of translation) that is provided between the pair of bearings (9) in the case (lacks disclosure) and seals an annular gap between the case (lacks disclosure) and the shaft member (p5, paragraph 2 of translation.)  
D2 teaches a valve 10 attached to shaft 9, which is supported in a sleeve bearing within a case 4, and the case 4 is attachable to and detachable from the support 2. The assembly facilitates repair and maintenance of sleeve bearing and seal 11. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a case that is attachable and detachable to the body 1 in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having an attachable and detachable case), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with ease of maintenance.   


As to claim 2, D1 discloses the butterfly valve according to claim 1, wherein the valve body (13) is attachable to and detachable from the shaft member (2) (Figure 1.)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675